/
        _     .   .    .).




                                TEIIE ATTO-Y                      GENERAL
                                                OP TEXAS




Hon. Frank I. V8aae
county&torng
Hediu county
Hoado, fan8

Deu     Birr                                            opialoa m*o-7sM
                                                        Ret Proeedur8 tq follou 18 plac
                                                            iBgRu8of8udi&teemthe
                                                               O8mral Bbotlor bllet mder
                                                               8tated faet8.

         Your letter of reoent date, requeetiy the opialom of thi8 deprt
~Wnt om thb que8tiO?a88t8tOdthereiB, ia b pU't .I fO11O"8:

"Ali of OUT ooan~ offloersrun 011the hdependent Tiok8t a~th.3 gensr81
eleotlon. Th8 COUnty b,!I&i88iOZ,~r
                                  Of R8OiBOt HO. h0 'A8 ,"-Om88d .8
l oandidatem  the Independentticket for the general 8lsotloaud ma8
killed by aocidenton August 28th, ti8t, ud th8re 18 no on898 n8188,
other thu th8 deoeued oom~is8ionor,that dll apw      on the general ol-
eotlon ballot.

-11 it be nso8888ryt-t the deeeasedOormi8siOm8r'8It- aOR .mu        0l1
the gsneral sleotioaIallot? And ou uother sum or other na1w8 be prlnt-
ed oa thi8 ballot= OUAdidate8for th8 OfflO8,8in08 the la8t d8y Of fllixg
(Au~lgu8t
        24th) has pC%Nd? Or till it k n80088U7 that 8 'rrit8-fa'pro-
oedum lm followed at the.general eleotloai8 order to lleot l omdidats
for th8 office?'

                                  to U8 that th8 deoa8sd Oaani88ioll8t
                      YOU? 18tt8r -1188                                bd
qudif%d                88
                   u independent or aOn-pUti8U   outdidate iOr th0 Of’f%oeof
ootm*        mimil88lona~of prbolaot loi~2 umd8i S8 ~~roriiitm86f Art%olw
5169, Sl60 ud 5162, ~Ol-.tO~‘S‘~O~ti Civil mtUt.8                               of TO-a, udrac
sot the lIoad~88
               of aBy polltim party*

        It 18 Out OpiaiOBwtth8  d8Otis.doad8S1088r'8 -     .8 U b-
d8pmdat or nm-p~Um~~08ndiib     for the &ii08 Of O-    oand88iow
                       b plat8d oa the offloW tmllot for a8 gueril
of preolaotEo. 2 8htiuld
81OOtiOh                     Th18,18   *iti,   18 r.qUit-.dv    htiOl0   =ls,   vd.c.8.   Of T-8
whloh       prmide8r

*If . 8dmO8   di.8 Or dOOll8.8 a BodUtiOB   bfOl-0 tb~Ol8OtiO& ld 80 OU
i8 nomlnatid t0 trb  hi8 PhO., th. TO+.8 errt fO= hir 8h.11 k 0orut.d Ud
returamd~tbreof;ud,lfhe         8hdl  hmr8o8imd~pl~l~0fth~            Tot88
W8t for th8 OffiOO, th8 VXsUlq 8h&1 b8 filled a8 i8 bU8 Of tiTW38Eq OO-
mmb g 8fter Wlleoti~m~~
Hoa.RrnkX.Vuoe,           page 2 (O-7894)



         It 18 our OpiBiOathB Pa iad8p8Bd8tioudidat8 i8 8 ami             tith,%X
the mwnlag of thefor8go5.mg8*tUtO. Ha 18 the a08dnee of 8t 188t 6$ of the
VOtU8 Of th8 OOUDW who duly 8igBedhi8 8ppli08tiO8to the w               Judg8 .8
8m iXdsperd& wdi&t8.        A8 iadep8mdeatoudld8t8 who obtala8tb8 m,qUi8itO
m&c    of qualifiedrigBatar880X hi8 appli88tio8to the Cow&y Judg8 ~8 u
ikId8pdOat Or BOq puti8U     oudidat.8 for Ooluty  OffiO8 18 ooltidered   nordim
nated uad8r -018     6l62, V.&.C.S. of TuU.     Purthenmv, &Mole 2876,V.
A.C.S. of T-8    quoted her8aft8r,oonrid8r8both pvty mwnime8rud nom-
p8rtisaaor iadepudui Oudid8t88 a8 mminted oudid8t88. Theraforu,you
8r8 adYi88dthd URd8rtb fWtUd 8itU8tiOXYOU hW8 pr8888t8dt0 Ut th.
nanm dthe dOOM8.d ldop8ad8at oaadibt. rbouldb8 print& onthe offloi8l
billat for th. ~Ol'd 8l8OtiOQ a8 F8qUir8dw kti018 5019, 8UpZ-8.18 0.X
la8oh 80 oth8r ooaolu8icri8 vim of the 018~ ma&&e of k't1018 SOlS.

         Your 88oondqumtioa i8~ 8A8d ou 8noth8rn8m or other -8       be
printed08 thi8 ballot a8 caadid8tsrfor the offio8, 8inoo tls la8t day of
filing (Auprt 24th) b8 p.88Od?"

        k-t1018 2976, v.kC.8. 'oiT X88, OlOU4   d8ternda.38
                                                          the .-8 Of
orndldate8to be printd  upoa the ofaiotilballot for the g8mril 8leotloa.
eOZ8 thi8 8fPtUtO,W8 qUOt0 in p&C

“At  the fop OP the offloi8.l
                            ballot 8h811 b8 priXtOd im lWg8 btt8r8 the word8
~Offloi8lB8llot.~ It 8lmll oont8ir.thOpriat8d888838of 8lloandidate8
who88 kmi~tion8 for u eleotlv8offlo h8v8 be88 duly nmde 8ad properw o8r-
tified. Th8 nm188 shall thea 8ppur oB th8 ballot uader th8 head of the p8rty
that 80,8i&!8t88th8111,
                      8X0@ 88 Oth8ni88 providedbgthl8 title. BO X8lW
8h811 .pm     m th8 offloitib8llOt 0X08@ that Of 8 08Xdid8tOwho W88
aOtUa1~ noldSd& (8ith8r 88 8 e        ZlonimO8Or U R rOXWmi8U    m id3-
pendart  orndidak) ia EOOOrdmOO with th8 prOTisiOa8 Of th18 title.8

            mimuoh   .8 your btt8r idol%8 U8 thd th8I-O*Ib 10 Oth~‘,OlKk&888
for the OffiOe Of OOmty OOmmi8aiOnerOf bOirrOt a. 2 mmfi th8 i8m%8nt
0&8~iOnw        llhoqu8lifl8da8 u lnd8pw3emt or ZIO~parbi881Madld8t8, ad
who ha8 81~00 died,    udthat   the tim8 for fili8g a petitianto qualw u 18
i,ld8pdat      or no&-prtlru o83dldat8b8 6xpbzuddthmt Othsr imdependrt
or ao-prti8U       OWidi&tO8  80 fili.Bg ud qUrlifyb&    it i8 alOar that u8d8r
the provision8of &r'tioti2976, 8Up,        PO a-    OthU thUth8   m8B8 Of +8
deoO888dind8pend8ntoadldate cll 18@4           be &Wb+XJd Up08 th8 OffiOiti
Imllot Pa0 th8 greral          lleotioa a8 oa~didh8 for the offli# of oormty om
Pi88iOS8r Of &WiDOt        Ik.     8.


          It   i8   id1   to   p0i.d    OUt   thrt th0 VOtW8   m   mrk   thFOUf$   th8   @Bt-
8d Mm0 Of th8 dewa8ed     iSd8p.dOlt omdldrti, Rd *it+-i%* im tb8 pTOp8r
8mO8 8,SOtbr =W      .8 their ohaid iOr OOW    Oori881aCC  Of *8OiBot Ib.
2. &ould,    hwwu,     the doe*8od iBdop88dat oadidat8 r8Ooiv8 8 plur8liw
of the Vote8 OUt forth8 Offio., OOUBtiBlJ   valid %l-it+ia" VOt.8, th.
Offie. .fOOw       Od88iC.a     Of hWOi8Ot 4 .2muldbraout,bgrlrtuo
Hoa. Rm8k x. vuo,    page s (o&4)



Of ,X'tiO,.. 3081, 8U&U-.. HeWCJVW,   if th. P-8031 Z'.WiVi~ th. pltU=di~
of rot08 or8t fortho offloe 18 not the doomrod iadopembrt oudidato,
btlt18 arrite-ia oudldatm, Umt pwmn,if             otherwin qualifiad,rill
b8 81OOtsd OOUU@ 0~88iOEOr         Of pr8OiBiot]lO.4 a8 proridad w kt,101.8
2960, 2961, ud 6038, V.A.C.S.of -8.

         Twtlagthttho      foregbiagfully umru8      yonri~uizy,wo
renia




                                    AvllWHEY    QEIRRAL OF   TlUAB

                                       I?y/8/   6tewu-tW.    DsVOr8


                                                 stewarkH. Ikvoro
APPROVBD 6BP 25,1946                                    A~8imtae
/a/ Carlo8 A8hl8y
FIRSTASSISTANT
ATTORIBY QFiliBUL